Citation Nr: 1524634	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 for convalescence following a right knee surgery on September 1, 2009.

3.  Entitlement to an increased evaluation for patellofemoral pain syndrome of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board remanded the case for further development in August 2011, February 2013, and August 2014.

The issue of entitlement to an increased evaluation for patellofemoral pain syndrome of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a left hand disability related to service or service-connected disability.

2.  The Veteran is in receipt of service-connected compensation benefits for the following disabilities: (1) degenerative spondylosis, lumbar spine; (2) left knee partial medial meniscectomy with chondromalacia and quadriceps tendonitis; (3) degenerative arthritis, left knee associated with left knee partial medial meniscectomy with chondromalacia and quadriceps tendonitis; and (4) patellofemoral pain syndrome, right knee associated with left knee partial medial meniscectomy with chondromalacia and quadriceps tendonitis.

3.  The Veteran is not in receipt of service connection for history of osteochondritis desiccans of the right posterior lateral aspect of the lateral femoral condyle, status post arthroscopic repair.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 for surgery for osteochondritis desiccans of the right posterior lateral aspect of the lateral femoral condyle, status post arthroscopic repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters sent to the Veteran in August and November 2009 satisfied the duty to notify provisions for the two claims being decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's prior remands, the available records from the Social Security Administration (SSA) have been obtained.  However, in October 2014, SSA indicated that the medical records have been destroyed.  In view of this information, the Board finds that it is reasonably certain that additional SSA records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA medical examination for his claimed left hand disability in August 2009.  The examination is sufficient evidence for deciding the claim.  The report is adequate because it is consistent with and based upon consideration of the Veteran's prior medical history, it describe the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and it contains reasoned explanations.  Moreover, an October 2009 VA examination of the knees sufficiently explained the difference between the Veteran's service-connected right knee disability and nonservice-connected osteochondritis desiccans.  Thus, VA's duty to assist has been met.

II. Service Connection for Left Hand Disability

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period (one year for arthritis), and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 
Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377. 

In making all determinations, the Board must fully consider the lay assertions of record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Evidence

In a June 2009 statement, the Veteran submitted claiming service connection for a left hand disability, he reported that his left hand was injured on May 28, 2009 when he fell down due to his service-connected knees giving out.  He reported that he has had left hand symptoms including sharp shooting pains, numbness, swelling and feeling of needles poking since his fall.  He later stated that he had subsequent falls since May 2009 that are related to the etiology of a left hand disability.

A January 1981 service treatment record shows that the Veteran was seen for an injured left hand injured one week before, with complaints of left hand pain.  He was being seen to rule out fracture of the ulnar styloid (part of the wrist).  The radiographic report contains findings of no significant abnormalities.  A subsequent January 1981 service treatment record noted a complaint of left wrist pain without trauma for three weeks.  X-ray examination at that time to rule out osseous abnormality contains findings of no significant abnormalities.  There are no subsequent service treatment records showing complaints or treatment for any problems of the left hand/wrist in service.

During a June 1999 VA examination, the Veteran reported having had an injury to his left hand thumb around the metacarpophalangeal joint that resulted in pain, swelling, and weakness.  No neurologic deficits were reported.  The examiner noted that, according to service treatment records, on January 1, 1981, x-rays of the left hand were obtained to rule out fracture styloid process secondary to injury.  The examiner stated that those radiographs were completely normal; and that the Veteran continued complaints of left wrist pain as of January 21, 1981.  A second x-ray report of the left wrist at that time was completely normal.  The examiner stated that at no time in any service military record was Veteran's left hand thumb described as injured, strained, or sprained.
 
After examination, the June 1999 VA examination report contains an assessment of degenerative osteoarthritis, left hand thumb MCP joint.  The examiner opined that this condition is less likely than not due to active military service.  In this regard, the examiner noted that during service, the Veteran's left wrist was described as painful, and that no fractures were identified in the left wrist or left hand during military service and no abnormalities in left hand thumb were ever described during service; and that presently the Veteran has no problems with his left wrist, and only complaints of pain at the left hand thumb MCP joint.

VA treatment records show that the Veteran was treated on June 1, 2009 for evaluation of complaints of bilateral hand pain, left more than right after a recent fall.  The Veteran reported that he broke his fall with his hands.  He denied any neck pain or any cervical radicular symptoms.  On examination there was normal muscle bulk and tone of the upper extremities; and there was pain in each hand with pressure on the wrist and with flexion and extension of the wrist.  The assessment was bilateral wrist/hand pain after a fall that most likely resulted in hyperextension injury in each wrist/hand.  

When seen two days later on June 3, 2009, the Veteran indicated that he had fallen and injured his hands on May 28, 2009.  He stated that his symptoms had significantly improved, but he still had some swelling.  At that time, after examination the assessment was bilateral wrist/hand pain after a fall that most likely resulted in a hyperextension injury to each wrist/hand: improving per patient.

When seen six days later on June 9, 2009 for followup, the Veteran reported that his left wrist/hand continued to be very painful and he reported having persistent numbness of the first three fingers of the left hand.  On examination there was moderately severe tenderness of the left wrist, which increased with deep palpation/flexion/extension.  X-ray examination of the left hand showed small radio-opaque foreign body in the soft tissues over the region of the left 2nd MCP joint.  The assessment was persistent moderately severe pain of the left wrist/hand.  The x-ray report contains an impression of no acute left abnormality; small radial opaque foreign body within the soft tissues over the region of the left 2nd metacarpal phalangeal joint.

During an August 2009 VA examination, the examiner noted that the Veteran reported that he fell in June 2009 when his legs apparently gave out.  The examiner stated that the Veteran indicated that he fell backwards, which the examiner said was not usually the case, meaning that when knees give out, one usually falls forwards.  The Veteran reported that the first three fingers of his left hand are numb and tingly.

On examination of the left hand, the following findings were recorded.  There was no acute injury or abnormality.  On x-ray examination, there was a small radio foreign body in the soft tissues of the region of the left second metacarpal joint.  The report records that these were noted on previous x-rays of the Veteran's left hand, showing that on the left wrist he had an old trauma and first MCP joint arthritis that had been noted before in 1999.  The hand showed some mild osteoarthritic changes involving the first (thumb) metacarpophalangeal joint from June 15, 1999, and there was some evidence of previous trauma at the third (finger) metacarpophalangeal joint involving the proximal aspect of the proximal phalanx medially.  There was no evidence of fracture or dislocation otherwise seen on those dates.

The report contains the following assessment by the examiner:  Left hand numbness and tingling of the first three fingers with inconsistent findings related to potential carpal tunnel injury with falling backwards.  EMG is reported normal at this time. The examiner noted that knees giving out generally do not have people falling backwards; they generally fall forwards and the Veteran indicated he fell backwards, so being related to his knees would be less than likely than not at this time based on that observation.  The report concluded with the assessment of normal examination of the left hand with subjective complaints.

Regarding the Veteran's reports of shooting pains in the left arm, the examiner concluded with an assessment of: ulnar neuropathy, compressive type, unrelated to injury or trauma at this time.  The examiner opined that this generally resulted from resting on armchair, which the Veteran showed how it does cause the discomfort if he puts it on the arm.  The examiner concluded with an opinion that this was unrelated to an injury.  

Noting that the left wrist showed no acute abnormality on June 6, 2009, that x-rays then were unchanged from previous reports, and that the EMG was normal, showing no indication of nerve injury, the examiner opined that it is less than likely than not that the Veteran's current left hand condition is related to the May 2009 fall. 

A September 2009 VA neurology note shows treatment for complaints of progressively worsening tingling numbness in bilateral hands and arms for several months, worse on the left.  The impression after testing was (1) normal EMG (electromyography)/NCS (nerve conduction study) and (2) no evidence to suggest peripheral polyneuropathy or myopathy.

A report of private EMG examination in May 2011 contains an assessment that the EMG in the left arm showed no major abnormalities, and that there was a suggestion of slight reinnervation in the biceps which could reflect very mild chronic C6 radiculopathy.  The examiner opined that the Veteran's symptoms certainly sound like a possible cervical radiculopathy as he had pain emanating from the base of his neck down into the arm.  The examiner noted that on occasion a person can have significant cervical radiculopathy in the absence of prominent
EMG changes. 

A May 2011 VA progress report shows complaints of pain in the left arm and hand, with distal sensation intact in the left hand.  That report concluded with an assessment of left arm pain radiating from the neck.

In a January 2015 statement, Kevin Whittle, MD, stated that he had provided treatment for the Veteran until that physician retired in 2012.  He stated that the Veteran had developed left upper extremity radicular symptoms and was found to have degenerative disc disease of the cervical spine.

Analysis

As discussed above, present conditions associated with the left hand or wrist include (1) findings on x-ray examination of a small radio foreign bodies in the soft tissues of the region of the left second metacarpal joint; (2) mild osteoarthritic changes involving the first (thumb) metacarpophalangeal joint; and (3) left hand numbness and tingling of the first three fingers.

There is no claim or evidence indicating that any x-ray evidence of small radio foreign bodies in the soft tissues of the region of the left second metacarpal joint has resulted in disability that is related to service or service-connected disability.

There is no service treatment record evidence of any injury in service involving the first (thumb) metacarpophalangeal joint of the left hand.  There is no evidence of arthritis of the hand being manifest within the first year after service.  At the June 1999 VA examination, the examiner opined that the degenerative osteoarthritis, left hand thumb MCP joint, is less likely than not due to active military service.  There are no opinions to the contrary. 

The Veteran's principal contention is that on May 28, 2009 he fell down due to his service-connected knees giving out and this fall resulted in chronic left hand symptoms of sharp shooting pains, numbness, swelling and feeling of needles poking since his fall.  He has subsequently claimed that he had subsequent falls due to his bilateral knee disabilities that are also related to the etiology of the claimed left hand disability.  At the August 2009 VA examination, the Veteran reported complaints of numbness and tingling involving the first three fingers of his left hand.  Thus, the primary theory of the claim is one of secondary service connection.

As discussed above, multiple health care professionals have treated or examined the Veteran for these symptoms and found them to be neurological symptoms.  At the August 2009 VA examination, the examiner noted that the EMG was normal, and assessed that the shooting pains in the left arm was compressive type ulnar neuropathy unrelated to injury or trauma.  Finding that there was no indication of nerve injury, the examiner opined that the Veteran's current left hand condition was not likely related to the reported fall in May 2009.  

Subsequent neurological evaluations and testing have assessed these symptoms to be upper extremity radicular symptoms associated with degenerative disc disease of the cervical spine, which is not a service-connected disability.  The report of a VA examination in February 2014 concluded with an opinion that it is less likely as not (less than 50 percent probability) that the Veteran's current cervical spine degenerative arthritis is secondary to his service-connected bilateral knee disabilities.  Service connection was denied for a cervical spine disorder in a February 2014 rating decision.  

None of the clinical records contains any evidence suggesting that the neurological symptomatology is due to injury of the left hand due to the reported fall in May 2009 or any later falls caused by the Veteran's service-connected bilateral knee disabilities, or otherwise due to service-connected disability or directly to service.  

The Veteran is likely able to recognize if he has a broken bone.  See Jandreau, 492 F.3d at 1372.  A specific internal problem like a radicular neuropathy is less likely to be identifiable by a lay person, but symptoms such as pain and neurological symptoms of numbness and tingling would be.  The Veteran would not be competent to identify the etiology of the pain or neurological symptoms of numbness and tingling associated with radicular neuropathy emanating from cervical spine pathology, as that would be a complex medical question.  All in all, the Board does not find any competent statements referring to the claimed neurological symptoms to be credible given the evidence identified above.  Thus, the Board finds that the Veteran does not have a left hand disability related to service or to a service-connected disability.

In sum, the preponderance of the evidence is against the claim of service connection for a left hand disability.  Thus, there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Convalescent Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.

Under 38 C.F.R. § 4.30(a) (2014), total ratings will be assigned if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major joint or more.

Here, the Veteran seeks a temporary total rating based on convalescence following a September 1, 2009 surgery for osteochondritis desiccans of the right posterior lateral aspect of the lateral femoral condyle.  

The Veteran is in receipt of service-connected compensation benefits for the following disabilities: (1) degenerative spondylosis, lumbar spine; (2) left knee partial medial meniscectomy with chondromalacia and quadriceps tendonitis; (3) degenerative arthritis, left knee associated with left knee partial medial meniscectomy with chondromalacia and quadriceps tendonitis; and (4) patellofemoral pain syndrome, right knee associated with left knee partial medial meniscectomy with chondromalacia and quadriceps tendonitis.

By a December 2009 rating decision, the RO denied service connection for history of osteochondritis desiccans of the right posterior lateral aspect of the lateral femoral condyle, status post arthroscopic repair.  Thus, the Veteran is not service connected for this specific right knee disability. 

Notably, the VA examiner at an October 2009 VA examination commented that an osteochondritis desiccans lesion is a result of trauma and not related physiologically to the veteran's patellofemoral pain syndrome.  This opinion persuasively explained the difference between the Veteran's service-connected and nonservice-connected right knee disabilities.  Thus, the surgery was not performed to treat the service-connected disability.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability).  

Since service connection is not in effect for the Veteran's history of osteochondritis desiccans of the right posterior lateral aspect of the lateral femoral condyle, status post arthroscopic repair, he lacks legal entitlement to the benefit sought because a temporary total disability for convalescence under section 4.30 is predicated on the existence of a service-connected disability.  To that end, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
ORDER

Service connection for a left hand disability is denied.

A temporary total disability rating for convalescence under 38 C.F.R. § 4.30 for surgery for osteochondritis desiccans of the right posterior lateral aspect of the lateral femoral condyle, is denied. 


REMAND

A remand is necessary for the right knee rating claim for the following reasons.  In a January 2015 statement, received in February 2015, the Veteran reported essentially that his service-connected patellofemoral pain syndrome of the right knee had worsened since the last VA examination, which was almost four years ago in August 2011.

When VA last examined the Veteran for compensation purposes in August 2011, the Veteran had complaints of pain with motion, and on examination he had pain at 90 degrees of motion.  He had some weakness and had diminished range of motion after repetitions of range of motion.  He had no incoordination.  Examination for instability was negative-anterior and posterior drawer sign, valgus and varus stress testing, and McMurray's test were all negative.  VA examinations before then also do not indicate any problems with instability.  

In the Veteran's January 2015 statement, he reported that during the last several years he had had several falls due to his knees giving out on numerous occasions; and he indicated that the pain in the right knee had worsened and was "now perhaps worse than my left knee".  He also reported that he was "now" in pain the vast majority of the time, which keeps him up at night, and unless he was heavily medicated he had a difficult time dealing with the pain and discomfort.  He reported that the right knee joint pops on a regular basis.  

In a January 2015 statement, Dr. Whittle stated that the Veteran had had pain and instability of the knees resulting in several falls; that the Veteran had two surgeries on the left knee, and then the right knee became progressively worse and had required surgery on that knee as well.

The foregoing reflects a possible worsening of the Veteran's patellofemoral pain syndrome of the right knee since the last examination in August 2011.  If a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the foregoing, a new examination should be scheduled to evaluate the current severity of the Veteran's service-connected patellofemoral pain syndrome of the right knee.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, any outstanding relevant VA treatment records should be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any outstanding relevant VA treatment records.
 
2.  Thereafter, afford the Veteran a VA examination in order to determine the current nature, extent, and severity of his patellofemoral pain syndrome of the right knee.  The claims folder must be made available to and be reviewed by the examiner.  

The examiner must conduct all necessary tests and studies, and clinical findings should be reported in detail, addressing the condition of the patellofemoral pain syndrome of the right knee.  

Tests and studies must include range of motion studies for the right knee joint expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should identify all right knee orthopedic pathology found to be present. 

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right knee is used in motions repeatedly over a period of time. 

This determination should also be reported, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate his pain-free motion, both on examination, during the normal course of the Veteran's typical day, as well as during periods of flare-up. 

The examiner should identify all symptoms and manifestations of the patellofemoral pain syndrome of the right knee.  The examiner must comment on the presence of any of the following right knee conditions if part of or the result of the service-connected patellofemoral pain syndrome of the right knee: 
      (i) ankylosis; 
      (ii) subluxation or lateral instability; 
(iii) dislocated semilunar cartilage including any associated locking, pain, or effusion into the joint; 
(iv) removal of semilunar cartilage, and if so whether is symptomatic; 
(v) impairment of tibia and fibula (nonunion or malunion); and
      (vi) genu recurvatum.

The examiner must address the effect of the Veteran's patellofemoral pain syndrome of the right knee on his activities of daily living and on his occupational functioning, including as due to pain or other symptoms.  The examiner should acknowledge and discuss the Veteran's report of associated pain and other symptoms, and their impact on his ability to work and on his social relationships.

To the extent reasonably possible, the examiner should differentiate which symptoms are due to the Veteran's service-connected right knee disability and his nonservice-connected osteochondritis desiccans.  

A complete rationale for any opinions expressed should be provided.

3.  Then, re-adjudicate the issue remaining on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


